UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7072


KENNETH SYNCERE   RIVERA,   a/k/a   Kenneth   D.     Rivera,   a/k/a
Kenneth Rivera,

                Plaintiff - Appellant,

          v.

BRYAN STIRLING, Director; JOSEPH MCFADDEN, Warden; RYSHEMA
DAVIS, Nutritionist IV; MR. JONES, FSS IV; MR. CONTINO,
Chaplain,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:15-cv-04482-JMC)


Submitted:   December 20, 2016            Decided:    December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Syncere Rivera, Appellant Pro Se.     Stephanie Holmes
Burton, GIBBES & BURTON, LLC, Spartanburg, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth Syncere Rivera appeals the district court’s order

denying    relief    on     his    42   U.S.C.    § 1983     (2012)     complaint.

Because    the    record    discloses    that    Rivera     failed    to    properly

exhaust his administrative remedies as required under 42 U.S.C.

§ 1997e (2012), we affirm the dismissal without prejudice of his

complaint.       We dispense with oral argument because the facts and

legal    contentions       are    adequately    presented    in   the      materials

before    this    court    and    argument   would   not    aid   the   decisional

process.



                                                                            AFFIRMED




                                         2